Order entered May 20, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00548-CV
                                       No. 05-14-00549-CV

                             IN RE RICKY VERA LOPEZ, Relator

                  Original Proceeding from the 291st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. F04-505-78

                                             ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s motion to proceed in forma pauperis, although we

have considered the petition without payment of the mandamus filing fee. We ORDER that

relator bear the costs of this original proceeding.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE